TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-01-00604-CV



                                 Shelia M. Bazemore, Appellant

                                                 v.

                                     Curtis Carter, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
        NO. FM102420, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



               The clerk’s record was filed on December 20, 2001, making Shelia Bazemore’s brief

due on January 22, 2002. She failed to file a brief. On February 12, 2002, this Court’s clerk notified

Bazemore that her brief was overdue; the notice warned that the Court could dismiss her appeal for

want of prosecution if she failed to file a brief by February 22, 2002. She has not filed a brief or

otherwise responded. We dismiss her appeal for want of prosecution. Tex. R. App. P. 42.3(b).




                                               Bea Ann Smith, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Dismissed for Want of Prosecution

Filed: March 28, 2002
Do Not Publish




                 2